Citation Nr: 0620354	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to an initial rating higher than 40 percent 
for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In an April 2002 rating decision, the RO 
granted entitlement to service connection for diabetes 
mellitus secondary to presumed exposure to herbicide agents.  
The RO evaluated the condition as 40 percent disabling.  In 
May 2002, the veteran alleged that his disability was more 
severe than rated.  The Board considered the appeal in 
January 2004 and determined that additional development was 
required.  The Board remanded the issue and the RO performed 
all requested development.  The issue on appeal remains 
denied and is properly returned to the Board for appellate 
consideration.  

In October 1995, September 1996, and July 1997 rating 
decisions, the RO respectively denied service connection for:  
a skin condition, including chloracne and porphyria cutanea 
tarda secondary to herbicide exposure; diffuse 
hyperpigmentation of the right maxillary area secondary to 
herbicide exposure; and tinea pedis secondary to herbicide 
exposure.  In June 2000, the veteran claimed service 
connection for a skin disorder.  In a December 2000 rating 
decision, the RO found that there was no new and material 
evidence of record sufficient to reopen the claim.  In 
January 2004, the Board reopened the claim and remanded the 
issue for additional development.  The RO performed all 
requested development and denied the claim on the merits.  
The veteran filed a timely appeal, and the issue is properly 
before the Board for appellate consideration.  

In the December 2000 rating decision, the RO also found that 
new and material evidence had not been received to reopen the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD).  In January 2004, the Board reopened 
the claim and remanded the issue for further development.  In 
an August 2004 rating decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 100 percent 
disabling.  Therefore, that issue is not before the Board in 
this decision.

In an October 1990 decision, the Board denied service 
connection for arterial hypertension.  In May 1990, during 
the pendency of the veteran's appeal, the veteran claimed 
service connection for hypertension secondary to Agent Orange 
exposure.  The RO denied that claim in a September 1994 
rating decision, and the veteran did not appeal.  Therefore, 
that issue is not before the Board in this decision.

In a September 2003, a VA neurologist opined that neurologic 
findings in addition to diabetic neuropathy were secondary to 
a history of cerebrovascular disease.  The examiner suggested 
that those limitations were more likely than not associated 
with diabetes-related atherosclerosis.  During a November 
2004 VA examination, the examiner diagnosed atherosclerotic 
heart disease and opined that heart disease was as likely as 
not related to diabetes mellitus.  The RO has not addressed 
the issue of service connection for atherosclerosis secondary 
to diabetes mellitus, and that issue is referred for any 
necessary development.

In a January 1997 statement, the veteran suggested that he 
had experienced vision loss during and subsequent to his 
period of service.  The RO has not addressed the issue of 
entitlement to service connection for vision loss, and it is 
referred for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A skin condition did not begin during or as a consequence 
of service, including as a result of in-service herbicide 
exposure.

3.  Treatment for diabetes mellitus requires daily insulin 
and a restricted diet, and the veteran is minimally impaired 
in his activites because of weakness partially attributable 
to diabetes.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Criteria for an initial rating higher than 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.119, 4.123-4.124a, 
Diagnostic Codes 7913, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In letters dated in June 2001, January 2004, and October 
2004, VA notified the veteran of the information and evidence 
needed to establish service connection for a skin disorder.  
In the October 2004 letter, VA additionally advised the 
veteran of the information and evidence needed to establish 
an increased rating for diabetes mellitus.  The letters 
identified what part of that evidence the veteran was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information related to his claims.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

In a March 2006 letter, the veteran was further notified of 
the information and evidence needed to demonstrate the degree 
of disability and effective date of award; however, the RO 
did not review the veteran's claims subsequent to that 
notice.  The Board finds that the deficiency is not 
prejudicial because service connection for a skin disorder is 
denied in this decision, and VA will not assign a rating or 
effective date for that condition.  Additionally, entitlement 
to an increased rating for diabetes mellitus is denied in 
this decision, and VA will not establish an effective date 
for an increase.  

The veteran was not provided notice of the evidence needed to 
establish service connection for diabetes mellitus.  The 
veteran claimed service connection for that condition in a 
May 2001 notice of disagreement with previously denied 
claims.  The Board notes that VA does not have an obligation 
to provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement if original notice was given.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any 
case, the purpose of VCAA notice was fulfilled when VA 
granted entitlement to service connection for diabetes.  
Therefore, the Board finds that the veteran was effectively 
notified of the information and evidence necessary to 
substantiate and complete his claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision related 
to a skin condition was pending at the time the VCAA was 
enacted, and VA did not provide VCAA notice prior to that 
decision; however, the RO provided notice in 2001, January 
2004, and October 2004 and reconsidered the claim on the 
merits in April 2006.  The RO also provided notice of the 
evidence needed to demonstrate entitlement to an increased 
rating for diabetes mellitus in October 2004 and reconsidered 
that claim in April 2006.  In Pelegrini, the Court stated 
that its decision did not void or nullify AOJ actions or 
decisions in which VCAA notice was not provided prior to the 
AOJ decision, but merely required that appellants receive 
VCAA-content-complying notice.  In this case, the Board finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  In 
his substantive appeal, the veteran requested a hearing at 
the RO, but he withdrew that request in a November 2002 
statement.  Thus, all known and available records relevant to 
the issues on appeal were obtained and are associated with 
the veteran's claims file, and the veteran does not contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service Connection

The veteran alleges that he began identifying skin 
abnormalities, which he attributes to in-service herbicide 
exposure, during and immediately after service.  He avers 
that he was exposed to Agent Orange and other herbicides when 
he ingested contaminated foods and water or when he traveled 
through contaminated areas without protective gear.  The 
veteran's wife asserted that, although the veteran was 
physically healthy prior to active service, he sustained skin 
disfigurations consistent with porphyria cutanea tarda and 
chloracne as a result of herbicide exposure.

There is no evidence that the veteran complained of skin 
problems during service, and there is no reference to a skin 
condition in his separation examination.  In addition, a skin 
examination was normal during a November 1978 VA examination.  

In January 1986, a VA dermatologist noted hypochromic spots 
on the veteran's face and trunk.  The physician diagnosed 
vitiligo.  The veteran stated that symptoms began 
approximately five years prior to the examination.  

In December 1996 and April 2004 statements, Jaime R. Villa 
Colón, M.D., noted that the veteran received treatment for 
extensive vitiligo beginning in 1996.  He noted that the 
veteran had patches of depigmentation on his genitalia, face, 
neck, and extremities.  In the 1996 statement, Dr. Colón 
noted that the veteran described minimal improvement of 
symptoms in the few years prior to the examination.  Dr. 
Colón noted that exposure to multiple chemicals, including 
Agent Orange, may result in pigmentary abnormalities.  Dr. 
Colón also diagnosed tinea pedis based in diffuse scaliness 
in the soles mocasin distribution.  

During a December 1993 evaluation, a VA physician noted a 
history of tinea cruris.

During a November 2004 VA examination, the veteran averred 
that his condition improved during the few years prior to the 
examination.  The examiner noted vitiligo patches affecting 
three percent of the veteran's skin.  The examiner noted that 
the veteran used a corticosteroid cream to treat itching.  In 
the report of that  examination and in a June 2005 addendum, 
the examiner opined that the veteran's condition was 
unrelated to his military service, including Agent Orange 
exposure.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for qualifying disabilities under certain regulatory 
presumptions, even if there is not otherwise evidence that 
the condition was incurred in service.  Specifically, service 
connection may be granted if a veteran was exposed to 
herbicide agents during service and displays symptoms of the 
conditions listed in 38 C.F.R. § 3.309(e) to a degree of ten 
percent or more within specified periods.  See 38 C.F.R. 
§ 3.307(a)(6).  

A veteran who served in Vietnam between January 1962 and May 
1975 is presumed to have been exposed to an herbicide agent 
during service unless there is affirmative evidence rebutting 
that presumption.  See 38 C.F.R. § 3.307(a)(6)(iii).  Because 
the veteran had service in Vietnam from 1966 to 1967, the 
Board presumes that the veteran was exposed to herbicide 
agents during active service.  

Despite that presumption, the veteran has not exhibited 
symptoms of any disability listed in 38 C.F.R. § 3.309(e).  
The veteran has not been diagnosed as having chloracne or 
porphyria cutanea tarda, and vitiligo, tinea pedis, and tinea 
cruris are not qualifying disabilities under the regulation.  
The veteran's wife suggested that the veteran exhibited 
symptoms of chloracne and porphyria cutanea tarda; however, 
she lacks the medical expertise necessary to make medical 
diagnoses or to identify the etiology of the veteran's 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  Consequently, because the veteran did not 
display symptoms of a listed condition, the presumption of 
service connection based on herbicide exposure does not 
apply.

Despite the inapplicability of 38 C.F.R. § 3.309(e), service 
connection may nevertheless be granted if evidence 
demonstrates a direct relationship between the veteran's skin 
condition and his active service.  Direct service connection 
is established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Evidence of record does not establish a relationship between 
the veteran's skin condition and his active service.  The 
veteran did not complain of skin problems during service and 
did not seek treatment for depigmentation until 1986, nearly 
twenty years after his discharge.  The veteran avers that he 
experienced symptoms of the condition during and immediately 
subsequent to his period of service, but there is no medical 
evidence supporting that description.  In addition, the 
allegation is inconsistent with medical evidence of record; a 
November 1978 skin examination was normal, and, in 1986, the 
veteran stated that symptoms began in approximately 1981.  In 
any case, no medical opinion establishes that any ongoing 
symptoms began during or as a consequence of service.  In 
fact, A VA examiner specifically opined that the veteran's 
skin complaints were unrelated to service, including 
herbicide exposure.  Therefore, even assuming that the 
veteran was exposed to herbicide agents during service, no 
medical evidence establishes a causative relationship between 
that exposure and the veteran's current skin condition.

The veteran's private physician noted that exposure to 
multiple chemicals may result in pigmentary abnormalities; 
however, the physician did not opine whether the veteran's 
condition in particular was caused by in-service chemical 
exposure.  Therefore, although the opinion provides relevant 
information about the effects of chemical exposure, is too 
generalized and speculative to demonstrate a direct 
relationship between the veteran's in-service exposure and 
his current skin condition.  In any case, the accuracy of the 
assessment is undermined because the physician did not review 
the veteran's military or medical history; the physician 
relied on the veteran's descriptions of previous chemical 
exposure and the nature and duration of symptoms.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (stating that 
the Board is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the veteran).  In 
contrast, the VA examiner's 2004 opinion was based on a 
careful review of the veteran's service and medical history 
and is supported by objective evidence of record.  
Consequently, the Board finds that the VA examiner's opinion 
more accurately describes the relationship between the 
veteran's symptoms and his service.  Therefore, the evidence 
does not demonstrate that the veteran incurred a skin 
condition during or as a result of active service, and 
service connection for a skin condition must be denied.

Increased Rating

Medical records indicate that physicians diagnosed diabetes 
mellitus in approximately 1980, prescribed insulin in 1991, 
and diagnosed diabetic neuropathy in 1996.  Physicians 
encouraged the veteran to maintain a strict diet, with 
limited fats and carbohydrates, to control diabetic symptoms.  
Physicians also recommended a low-fat and low-sodium diet to 
control dyslipidemia, hypertension, and hypercholesterolemia.  

During neurologic examinations in June 2000, May 2001, and 
February 2002, VA physicians noted no evidence of motor or 
sensory deficits.  In October 2001, a VA physician noted 
evidence of a left drop foot.

During a July 2003 VA examination, the veteran denied anal 
pruritus, cardiac or vascular symptoms, bowel or bladder 
dysfunction, and ketoacidosis or hypoglycemic reactions.  He 
averred that he used insulin twice a day, followed a diabetic 
diet, and visited a diabetic care provider once every three 
months.  He complained of generalized loss of strength and 
restricted activity, but the examiner attributed limitations 
to the veteran's history of cerebrovascular accidents with 
residual left hemiparesis.  The examiner opined that arterial 
hypertension was not likely related to diabetes.  An eye 
examination revealed no evidence of retinopathy.

During a July 2003 neurological examination, the examiner 
noted the veteran's history of bilateral brain infarct 
secondary to four cardiovascular accidents, with residual 
left hemiparesis.  The veteran complained of constant 
numbness in his legs and hands, and a sensory examination 
revealed decreased pin prick sensation of the veteran's lower 
extremities and decreased vibratory sense at the ankle level.  
Deep tendon reflexes were hyperactive in the left upper 
extremity and left patellar.  There was no evidence of 
apraxia.  The examiner diagnosed distal peripheral 
neuropathy, sensory wise, in the lower extremities.  The 
examiner noted that the veteran was able to provide self-care 
and perform the activities of daily living.  

During a November 2004 VA examination, the veteran described 
an episode of a hypoglycemic reaction in 2004, but he denied 
any hospitalization specific to hypoglycemic reactions.  He 
complained of anal pruritus and generalized loss of strength.  
He stated that he visited a diabetic care provider every five 
or six months.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119.  Ratings are assigned under the 
following criteria:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly visits to 
a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated....... .............................................100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications 
that would not be compensable if separately 
evaluated..............60

Requiring insulin, restricted diet, and regulation 
of activities ......40

Requiring insulin and restricted diet, or; 
oral hypoglycemic 
agent and a restricted diet................................................20

Manageable by restricted diet only ....................................10

Complications of diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

Under the criteria of Diagnostic Code 7913, a 40 percent 
rating is warranted.  The veteran requires daily insulin, 
maintains a diabetic diet, and is limited in activity due to 
weakness partially attributable to diabetes.  A 60 percent 
rating is not warranted because the veteran does not have a 
history of hospitalization for ketoacidosis or hypoglycemic 
reactions, and he visits a diabetic care provider once every 
three to six months.  Although the veteran experiences 
noncompensable complications of diabetes, as discussed below, 
the Board finds that his overall disability picture more 
nearly approximates the criteria of a 40 percent rating.  See 
38 C.F.R. § 4.7.

Limitations associated with diabetic neuropathy do not 
warrant an additional compensable rating.  Injuries of the 
sciatic nerve are evaluated under Diagnostic Code 8520.  See 
38 C.F.R. § 4.124a.  Under that diagnostic code, a 60 percent 
rating is assigned for severe paralysis with marked muscular 
atrophy, a 40 percent rating is assigned for moderately 
severe paralysis, a 20 percent rating is assigned for 
moderate paralysis, and a 10 percent rating is assigned for 
mild paralysis.  

Neuralgia, characterized by dull and intermittent pain of 
typical distribution so as to identify the nerve, is 
evaluated on the same scale as paralysis, with a maximum 
rating equal to the rating for moderate paralysis.  See 38 
C.F.R. § 4.124.  Neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, is 
also evaluated on the same scale as paralysis.  See 38 C.F.R. 
§ 4.123.  The maximum rating for neuritis without organic 
changes is equal to the rating for moderately severe 
paralysis of the sciatic nerve.

The Board finds that limitations associated with diabetic 
neuropathy do not warrant a compensable rating under 
Diagnostic Code 8520.  The veteran does not experience pain 
associated with neuropathy, and there is no evidence of loss 
of reflexes or muscle atrophy.  The veteran experiences 
minimal sensory loss, which does not result in any 
significant physical limitations.  Consequently, the Board 
finds that an additional compensable rating for diabetic 
neuropathy is not warranted.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  The veteran has not identified any specific 
factors that are exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence of frequent 
hospitalization or other exceptional limitations beyond those 
contemplated in the schedule of ratings.  Consequently, the 
Board finds that the evaluations assigned in this decision 
adequately reflect the veteran's clinically established 
impairments, and an extraschedular rating for diabetes 
mellitus is denied.


ORDER

Service connection for a skin condition is denied.

An initial rating higher than 40 percent for diabetes 
mellitus is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


